Dayton, J, (dissenting).
At the close of a careful and impartial charge, wherein the fact that defendant had offered no testimony was not commented upon, the defendant’s attorney said: “ I ask your Honor to charge the jury that no inference is to be drawn, except that the defendant does not consider that the plaintiff has made out a cause of action under the rules of law, and is resting on the case as it stands; and that no inference is to be drawn from the fact that they did not put on witnesses.” The court: “ I decline so to charge and I charge you, gentlemen, that, where a party has evidence which he can produce and fails to do so, the presumption is that it is unfavorable to its case.” The defendant did not ask for the direction of a verdict, but went to the jury on plaintiffs’ case. The trial judge had said nothing in his charge to invite the request here specified. There was'an intimation in said request that defendant had witnesses but did not consider that plaintiff had made out a cause of action.
It seems to me, on the record, that said charge of the trial judge was proper.
I therefore cannot agree with my associates and vote for. affirmance of the judgments, with costs.
Judgment reversed and new trial granted, with costs to appellant to abide event.